Citation Nr: 0123713	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  01-01 247	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs 
Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran had recognized guerrilla service from November 
17, 1942 to June 8, 1945 and Regular Philippine Army service 
from June 9, 1945 to his discharge March 9, 1946.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, finding that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for the cause of the 
veteran's death.  

Initially, the Board notes that during the course of the 
appellate process, the provisions of 38 C.F.R. § 3.156 with 
respect to new and material evidence were changed, effective 
August 29, 2001.  Where the law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies, absent 
congressional or Secretarial intent to the contrary.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  Here, the 
Secretary has specifically limited the application of the 
changes in § 3.156 to claims to reopen received on or after 
August 29, 2001.  Since the appellant's claim to reopen was 
filed prior to August 29, 2001, the new § 3.156 provisions 
are not applicable in her case and the prior law will be 
applied herein.  

Further, on November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  The VCAA did away with 
the concept of a well-grounded claim and also imposed 
additional duties and obligations on the VA in developing 
claims.  The new regulatory provisions implementing the VCAA 
were published by the VA on August 29, 2001.  These 
regulatory and statutory changes are applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, and unlike the changes to 
§ 3.156 also apply to claims filed before the date of 
enactment and not yet final as of that date.  Thus, these new 
statutory and regulatory provisions do apply in the present 
case and will be considered herein as explained below.  See 
Karnas.  


FINDINGS OF FACT

1.  Service connection for cause of the veteran's death was 
last denied by final rating decision in September 1976.  

2.  Evidence submitted by the appellant since the September 
1976 rating action consists of her own statements and lay and 
medical evidence that is essentially cumulative of evidence 
previously considered.  This evidence by itself or in 
connection with evidence previously assembled is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The September 1976 rating decision denying the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.1103 (2001).  

2.  Evidence submitted since the September 1976 rating 
decision is not new and material; the appellant's claim for 
VA benefits is not reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2001).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

During the pendency of the appeal, the Veterans Claims 
Assistance of Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) became effective.  VCAA essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
Based on a review of the claims folder, it is clear that all 
records identified and available that could be relevant to 
the issue on appeal have been submitted or obtained.  

Under the new regulatory provisions contained in of 38 C.F.R. 
§ 3.159 implementing the VCAA, upon receipt of a 
substantially complete application for benefits, VA will make 
reasonable efforts to help a claimant obtain evidence 
necessary to substantiate the claim.  In addition, VA will 
give the assistance described in paragraphs (c)(1), (c)(2), 
and (c)(3) to an individual attempting to reopen a finally 
decided claim.  

(c)(1) directs the VA to make reasonable efforts to obtain 
relevant records not in the custody of a Federal department 
or agency, to include records from State or local 
governments, private medical care providers, current or 
former employers, and other non-Federal governmental sources.  

(c)(2) directs the VA to make as many requests as are 
necessary to obtain relevant records from a Federal 
department or agency.  The attempts to obtain records from a 
Federal department or agency will end only if VA concludes 
that the records sought do not exist or that further efforts 
to obtain those records would be futile.  

(c)(3) directs the VA in disability compensation claims to 
make efforts to obtain the claimant's relevant service 
records, VA or VA authorized medical records and any other 
relevant records held by any Federal department or agency.  

After reviewing the claims file, the Board finds that there 
has been compliance with all notice and assistance provisions 
of the new statutory guidelines and the implementing 
regulations.  The record shows that the appellant has been 
adequately informed of the type of evidence necessary to 
reopen her claim.  With regard to the new statutory and 
regulatory assistance requirements, the Board observes that 
no additional pertinent evidence has been identified by the 
appellant or is the existence of any such evidence even 
suggested in the record.  Therefore, as there is no 
additional evidence relevant to the issue at hand, the Board 
is able to proceed with review of the appellant's claim at 
this time without prejudice to the appellant.  Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

Background

In his service affidavits, dated in June 1945 and January 
1946, the veteran reported no disabilities resulting from 
service.  His service medical records to include an 
examination in June 1945 were negative for tuberculosis.  On 
examination in January 1946, there was no clinical indication 
of tuberculosis and a chest x-ray study was reported as 
negative.  Thus, the veteran's service records in their 
entirety are negative for any showing or indication of the 
presence of tuberculosis or any other chronic disability 
during his period of service.  

The veteran died in January 1948.  At the time of death, he 
was not service connected for any disability.  The death 
certificate showed the cause of death as tuberculosis, but 
there was no physician in attendance.  

The appellant filed her initial claim for service connection 
for cause of the veteran's death in 1954.  Lay statements 
were furnished attesting to the fact that the veteran had 
been maltreated by the Japanese and had subsequently 
developed tuberculosis prior to his death.  Medical 
statements and treatment records including a private 
hospitalization in 1947 reporting the postservice presence of 
tuberculosis were furnished; however, none of these medical 
statements or records showed that the presence of 
tuberculosis had been established by approved methods.  

The appellant's original claim was denied by RO rating 
decision in September 1955 and her appeal of that adverse 
decision was denied by a Board decision in October 1956.  The 
bases for the denial was that tuberculosis, reported as the 
cause of the veteran's death, was neither present during 
service nor shown to be present by approved methods from the 
time of the veteran's service discharge to the time of his 
death.  While the appellant had furnished lay statements to 
relate the cause of the veteran's death to service, there was 
no competent medical evidence to show the presence of 
tuberculosis in service.  The appellant also furnished 
private medical records and statements reporting the presence 
of tuberculosis postservice; however, the presence of said 
tuberculosis was not confirmed by acceptable clinical, x-ray 
or laboratory studies or acceptable hospital observation or 
treatment as required under the regulatory criteria then in 
effect.  38 C.F.R. § 3.133(c) (1956), now codified at 38 
C.F.R. § 3.374 (2001).  

Subsequent records show that during the period beginning in 
December 1956, through June 1965, the appellant submitted 
additional lay and medical statements and treatment records 
similar in content to or duplicates of those previously 
submitted and considered by the RO and the Board in 1955-56.  
However, the appellant failed to submit any new evidence that 
addressed the underlying reasons for the prior denial.  She 
did not submit any competent medical evidence tending to show 
the presence of tuberculosis during the veteran's period of 
service.  She also failed to submit any evidence tending to 
show the postservice presence of tuberculosis by approved 
methods following the veteran's discharge from service.  On 
each occasion, she was notified that the submitted evidence 
was not new and material, and she did not timely appeal.  

In January 1976, the appellant again attempted to reopen the 
claim by submitting two lay statements that were essentially 
the same as statements previously submitted.  However, the 
appellant also submitted a chest x-ray film of the veteran in 
an attempt to establish by approved method, the presence of 
tuberculosis prior to the veteran's death.  This x-ray film, 
though undated, was found by the RO to be sufficient to 
reopen the appellant's claim for service connection for cause 
of the veteran's death.   The RO submitted the x-ray film for 
interpretation and an August 1976 radiology report showed no 
tuberculosis to be present on that film.  

A rating action in September 1976 denied the appellant's 
reopened claim, finding that the undated x-ray when added to 
the other evidence of record failed to establish the presence 
of tuberculosis during the presumptive period.  Thereafter, 
at a hearing April 1977, two lay witnesses testified that the 
veteran had been mistreated by the Japanese and as a result 
developed tuberculosis.  Their lay testimony was essentially 
the same as that contained in the lay statements previously 
considered.  The appellant also testified as to her belief 
that the veteran's death was service connected.  The hearing 
transcript shows that at the end of the hearing the appellant 
was advised that her claim was denied.  She was also advised 
in detail as to the type of acceptable medical evidence 
needed to reopen her claim for benefits.  A timely appeal of 
the September 1976 rating action was not perfected by the 
appellant and it became final.  

In May 1979, the appellant again attempted to reopen her 
claim with the submission of lay and medical evidence that 
had been submitted previously.  She also furnished a June 
1978 affidavit from a Dr. R., who stated that he had treated 
the veteran during service for cough and chest pain.  
However, in a prior medical certificate, dated in October 
1954, the same doctor stated that he had first treated the 
veteran in 1947 following service.  The record also shows 
that in a sworn deposition before a field examiner in June 
1955, Dr. R. again testified that he had first treated the 
veteran in 1947, which was again in direct conflict with his 
June 1978 statement.  The RO found that new and material 
evidence had not been submitted and so advised the appellant.  

The appellant again attempted to reopen her claim in January 
1989 with the submission of previously submitted 1947 
hospital records to include statements as to their 
authenticity.  The RO found that these previously submitted 
records were not new and material and so advised the 
appellant.  

In May 2000, the appellant's most recent attempt to reopen 
her claim for service connection for cause of the veteran's 
death was received by the RO.  She reiterated her arguments 
that the veteran's death should be service connected and 
furnished copies of previously submitted materials.  She 
provided no additional evidence in support of her claim to 
reopen.  The RO denied her claim to reopen finding that new 
and material evidence had not been submitted and the current 
appeal ensued.  


Criteria

Dependency and indemnity compensation may be awarded to a 
veteran's surviving spouse, children, or parents for death 
resulting from a service-connected or compensable disability.  
See 38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312. 
(2000).  In order to establish service connection for the 
cause of a veteran's death, the evidence must show that a 
disability incurred in or aggravated by service was either 
the principal cause of death or a contributory cause of 
death.  

To establish service connection for a disability, the 
evidence must show that the disability exists and that it was 
incurred in service or, if preexisting service, was 
aggravated therein.  38 U.S.C.A. §§ 1110  (West 1991).  

Service incidence will be presumed for tuberculosis, if 
manifested to a compensable degree within three years of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (2001).  

Diagnosis of active pulmonary tuberculosis by private 
physicians on the basis of their examination, observation or 
treatment will not be accepted to show the disease was 
initially manifested after discharge from active service 
unless confirmed by acceptable clinical, X-ray or laboratory 
studies, or by findings of active tuberculosis based upon 
acceptable hospital observation or treatment.  38 C.F.R. 
§ 3.374(c)  (2000).  

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  

Under Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the 
determinations of whether evidence is new and whether it is 
material are governed by the tests set forth in 38 C.F.R. § 
3.156(a), "new" evidence "means evidence not previously 
submitted to agency decision makers . . . which is neither 
cumulative nor redundant"; "material" evidence is new 
evidence "which bears directly and substantially upon the 
specific matter under consideration" and "which by itself or 
in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  

Analysis

At the time of his death in 1947, the veteran was not service 
connected for any disability.  While the cause of his death 
was certified as being due to tuberculosis, the presence of 
active tuberculosis was not demonstrated by any approved 
method during the veteran's lifetime or at the time of his 
death.  There was also no showing of any other chronic 
disability of service origin that could have been responsible 
for or contributed to the veteran's death.  

While the veteran's death certificate and some private 
medical evidence reported the postservice presence of 
tuberculosis, its postservice presence was never confirmed by 
acceptable clinical, X-ray or laboratory studies, or by 
findings of active tuberculosis based upon acceptable 
hospital observation or treatment as required by the 
regulatory criteria then in effect.  The evidentiary record 
also did not show that there was a physician in attendance at 
the time of the veteran's death or that the tuberculosis 
reported on the death certificate had been diagnosed by 
appropriate means.  The record also did not show that the 
physicians, who reported the postservice presence of 
tuberculosis, based their opinions on acceptable medical 
standards as required by the governing regulatory criteria.  

The Board denied the appellant's claim of service connection 
for the cause of the veteran's death in October 1956.  The 
Board determined that the evidence did not show that the 
veteran's death was due to tuberculosis of service origin 
either on a direct or presumptive basis.  

The subsequent evidentiary submissions by the appellant prior 
to 1976 were duplicative in nature and did not address the 
evidentiary basis of the prior denial.  
The lay and medical evidence reporting that the veteran had 
tuberculosis were clearly insufficient to medically establish 
the presence of tuberculosis either in service or under the 
provisions of 38 C.F.R. § 3.374, cited above.  

In 1976, the appellant submitted what was reported to be a 
postservice chest x-ray film of the veteran.  The film was 
considered to be new and material evidence and the claim was 
reopened.  However, further development showed that the film 
did not establish the postservice presence of tuberculosis 
and thus there was no change in the existing evidentiary 
record.  Based on the foregoing, the RO denied the 
appellant's reopened claim for service connection for cause 
of the veteran's death.  The appellant failed to perfect a 
timely appeal with respect to this decision and it became 
final as outlined in 38 U.S.C.A. § 7105.  As such, the claim 
may only be reopened if new and material evidence is 
submitted.  

In order to reopen this claim for service connection for 
cause of death, new and material evidence, as defined above, 
must be submitted.  Here, the additional evidence added to 
the record since 1976 for the most part merely duplicates 
previously submitted material.  

Since the September 1976 RO final decision, the evidence 
added to the record includes the appellant's contentions and 
testimony that she believes the veteran's death in 1948 was 
related to tuberculosis of service origin.  She also has 
provided duplicates of previously submitted lay statements in 
support of this theory of entitlement.  However, evidence to 
this same effect was previously considered and found wanting 
in the 1976 denial of her claim.  In this regard, the Board 
notes that the appellant's opinion as to medical causality 
does not represent competent medical evidence to support her 
claim.  She is not competent to address issues requiring an 
expert medical opinion, to include medical diagnoses and 
opinions of medical etiology.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  The same is true of the submitted lay 
statements, which are also insufficient to establish the 
medical etiology or diagnosis necessary to support her claim 
for death benefits.  

Thus, the critical question becomes whether there is 
additional medical evidence tending to show that tuberculosis 
was present during service or during the presumptive period, 
which was instrumental in causing the veteran's death.  The 
resubmission of the previously submitted medical records 
sheds no additional light on the matter under consideration, 
i.e., whether tuberculosis was present in service or 
presumptively present prior to the veteran's death in January 
1948.  The claim was denied in 1976 for the reason that 
tuberculosis was not shown present in service by competent 
medical evidence or by acceptable medical means following 
service discharge.  

In this regard, the Board notes that there is one piece of 
new evidence.  A June 1978 statement from Dr. R. reflects 
treatment of the veteran in service not previously reported.  
However, this statement is not only contrary to the doctor's 
1954 signed medical statement, but also to his sworn 
deposition in 1955.  The doctor stated on both occasions that 
he first treated the veteran in 1947 after service.  His 1978 
statement concerning his purported service treatment of the 
veteran is unsupported by any other evidence of record and is 
contrary to his prior statements on the matter.  The Board 
finds that his 1978 statement is not credible and may not 
serve to reopen the claim.  

The Board has evaluated the medical evidence submitted by the 
appellant, and finds that it fails to address the bases for 
the previous denial.  The evidence submitted in support of 
her claim to reopen is essentially the same as evidence 
previously considered.  There is no competent evidence to 
indicate the presence of tuberculosis during service or 
during the presumptive period prior to the veteran's death.  
In short, the evidence is cumulative of medical evidence 
previously submitted and considered.  

To summarize, the Board finds the additional evidence that 
the appellant has submitted in support of her claim of 
service connection for the cause of the veteran's death is 
either cumulative of prior evidence, or neither competent nor 
probative of the material matters for which the claim was 
previously denied.  The "new" evidence submitted is not 
"material" because by itself, or in connection with evidence 
previously assembled, it is not so significant that it must 
be considered to fairly decide the merits of the claim.  The 
record does not include or refer to the existence of 
acceptable medical evidence of the veteran having had 
tuberculosis either during or subsequent to service.  
Therefore, the Board finds that the evidence submitted is not 
new and material and that the claim of service connection for 
the cause of the veteran's death is not reopened.  38 
U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 


